United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALEXANDRIA MEDICAL CENTER,
Pineville, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0583
Issued: February 2, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 21, 2020 appellant, through counsel, filed a timely appeal from a
November 23, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on May 6, 2020, as alleged.
FACTUAL HISTORY
On May 29, 2020 appellant, then a 57-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that on May 7, 2020 he injured his left shoulder, upper arm, and back when
repositioning a patient in bed and pulling a draw sheet while in the performance of duty. He
explained that he had been repositioning the patient in bed every two hours and began experiencing
excruciating pain in his left shoulder. Appellant noted that the following day he had pain radiating
down his neck and mid back. On the reverse side of the claim form the employing establishment
controverted appellant’s claim noting that he was not scheduled to work on May 7, 2020 at the
time of the injury. Supervisor E.R. also challenged the claim, contending that appellant initially
reported that he sustained a non-work-related injury, but then subsequently reported that the injury
was in fact work related.
In a June 9, 2020 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the type of factual and medical evidence needed and provided a factual
questionnaire for his completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
In a May 7, 2020 report, Jeremy Wiley, a nurse practitioner, diagnosed left shoulder joint
pain.
In a May 12, 2020 medical note, Dr. Gregory Bevels, Board-certified in family practice,
noted that appellant was under his care and provided work restrictions of no lifting or pulling over
20 pounds for two weeks. In a medical report of even date, he noted that appellant experienced
bilateral shoulder pain and muscle stiffness for a week. Dr. Bevels diagnosed left shoulder pain
and left shoulder muscle spasm.
May 18, 2020 x-rays of the left and right shoulder revealed normal results.
In a May 18, 2020 report of employee’s emergency treatment, Judy Jameson, an advanced
practice registered nurse, indicated that appellant developed a non -work-related illness and
provided work restrictions. In a progress report of even date, she indicated that he had stopped
work beginning May 9, 2020 due to concerns over having COVID-19. Appellant reported that he
developed muscle aches along his trapezius muscles and back. Ms. Jameson noted that he sought
medical care for muscle pain on May 12, 2020 with Dr. Bevels, who opined that it was possibly
pain radiating down from his shoulder due to arthritis. She also indicated that appellant denied
any significant shoulder injury, but mentioned that he had been working with a heavy patient, who
needed to be turned over every two hours.
In a May 27, 2020 medical note, Dr. Bevels repeated his previous work restrictions.
In a June 10, 2020 letter, the employing establishment again controverted appellant’s
claim.
2

In an undated response to OWCP’s development questionnaire, appellant clarified his date
of injury as May 6, 2020. He explained that he had previously provided an incorrect date of injury
due to numerous changes that occurred with his assignment and work location. Appellant further
noted that he initially believed that his condition was a symptom of the COVID -19, but
subsequently tested negative for COVID-19. He again contended that, at the time of his injury, he
was assisting a patient in bed. Appellant explained that he was pulling the draw sheet when he felt
severe pain in his left shoulder that felt like a muscle sprain or a pulled muscle. He noted that his
pain initially decreased, but later returned.
In a June 14, 2020 injury report, appellant reported that he sustained a work -related left
shoulder injury on May 6, 2020. He explained that the date of injury was previously reported
incorrectly as May 7, 2020.
In a June 15, 2020 work status report, Dr. Bevels provided work restrictions.
In a June 30, 2020 attending physician’s report (Form CA-20), Dr. Robert C. Smith,
Board-certified in family practice, indicated that appellant’s date of injury was May 7, 2020. He
noted that appellant injured his left shoulder while repositioning a patient in bed. Dr. Smith
diagnosed incomplete rotator cuff tear or rupture of left shoulder, unspecified rotator cuff tear or
rupture of left shoulder, and left shoulder impingement.
By decision dated July 10 2020, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish a diagnosis in connection with the
accepted May 7, 2020 employment incident. It concluded, therefore, that the requirements had
not been met to establish an injury as defined under FECA.
In a June 30, 2020 medical report, Dr. Smith noted May 7, 2020 as appellant’s date of
injury. He noted that appellant was performing his daily work duties, including repositioning one
of his patients and pulling the draw sheet, when he experienced excruciating pain in his left
shoulder. Dr. Smith diagnosed incomplete left shoulder rotator cuff tear/rupture, left shoulder
impingement syndrome, and unspecified lef t shoulder rotator cuff tear/rupture. He opined that
continuous repositioning of a patient over two hours while in a lying position directly caused
appellant’s diagnosed conditions. In a work capacity evaluation (Form OWCP-5c) of even date,
Dr. Smith diagnosed left shoulder rotator cuff tear and impingement syndrome.
In a July 16, 2020 medical report, Dr. Smith reiterated his findings and diagnoses. In a
Form OWCP-5c of even date, he reiterated his diagnoses and noted that appellant could not
perform his work duties.
In a July 27, 2020 letter, Dr. Smith reiterated appellant’s history of injury and diagnosed a
left shoulder rotator cuff tear, a supraspinatus tear, and impingement syndrome.
In a July 31, 2020 medical report, Dr. Smith reiterated his findings and diagnoses. In a
Form OWCP-5c of even date, Dr. Smith again noted that appellant could not perform his work
duties.
In an August 10, 2020 medical report, Dr. Smith reiterated his findings and diagnoses. In
a Form OWCP-5c of even date, he again noted that appellant could not perform his work duties.
3

On August 12, 2020 appellant requested reconsideration. By decision dated August 19,
2020, OWCP denied modification of the July 10, 2020 decision.
In an August 20, 2020 Form OWCP-5c of even date, Dr. Smith noted that appellant was
still unable to perform his work duties.
In an August 21, 2020 statement, appellant contended that he sustained his injury on
May 6, 2020 while assisting and repositioning a bedbound patient and pulling the draw sh eet when
he experienced severe pain. He again explained that he initially rep orted the date of injury as
May 7, 2020, which was in error.
On August 25, 2020 appellant requested reconsideration.
On September 15, 2020 OWCP received an August 31, 2020 notification of personnel
action (Form SF-50).
In a September 15, 2020 Form OWCP-5c, Dr. Smith reiterated his diagnoses.
In an October 6, 2020 letter, the employing establishment controverted appellant’s claim.
In an undated statement, appellant asserted that he woke up with pain in his left shoulder
and neck on May 7, 2020 after his shift ended on May 6, 2020 at 7:15 a.m. In another undated
statement, appellant reiterated that, although he initially reported May 7, 2020 as the date of injury,
he sustained his work-related injury on May 6, 2020.
By decision dated November 23, 2020, OWCP modified the August 19, 2020 decision to
find that appellant had not established that the May 7, 2020 employment incident occurred as
alleged, noting that appellant provided inconsistent statements regarding his injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 2.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

4

employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and can be established only by medical ev idence.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.8 The employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. 9 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee ’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.10
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the May 7, 2020
employment incident occurred while in the performance of duty, as alleged.
To establish a claim for compensation in a traumatic injury claim, an employee must submit
a statement that explains how the claimed injury occurred. 11 Appellant has provided a detailed
description on the claim form, an undated response to OWCP’s development questionnaire, and
subsequent statements explaining how the alleged employment incident occurred. His claim form
and subsequent statements were consistent in describing that an injury occurred on May 7, 2020
when repositioning a patient pulling a draw sheet while in the performance of duty. Thus, the
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

See J.M., Docket No. 19-1024 (issued October 18, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

9

See V.J., Docket No. 19-1600 (issued March 13, 2020); E.C., Docket No. 19-0943 (issued September 23, 2019).

10

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

11

B.L., Docket No. 20-0394 (issued July 17, 2020); R.B., Docket No. 19-1026 (issued January 14, 2020).

5

Board finds that appellant has established that an employment incident occurred on May 7, 2020,
as alleged.
Consequently, the question becomes whether this incident caused an injury. 12 Thus, the
Board will set aside OWCP’s November 23, 2020 decision and remand the case for consideration
of the medical evidence. 13 Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met his burden
of proof to establish a diagnosed medical condition causally related to the accepted May 7, 2020
employment incident.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that the May 7, 2020
employment incident occurred while in the performance of duty, as alleged. The Board further
finds that this case is not in posture for decision with regard to whether he has established a medical
condition causally related to the accepted May 7, 2020 employment incident.

12

C.H., Docket No. 19-1781 (issued November 13, 2020); A.C., Docket No. 18-1567 (issued April 9, 2019).

13

S.V., Docket No. 21-0027 (issued April 29, 2021); W.R., Docket No. 17-0287 (issued June 8, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 2, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

